Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page1of16 PagelD 660

 

1 UNITED STATES DISTRICT COURT

2 NORTHERN DISTRICT OF CALIFORNIA

3 Before The Honorable Sallie Kim, Magistrate Judge
4

5] MECHANICAL CONTRACTORS
ASSOCIATION OF MEMPHIS, INC.,
6Jet al.,

7 Plaintiffs,
8ivs. No. 19MC80226-SK

9| SHELBY COUNTY, TENNESSEE,

 

 

et al.,
10
Defendants.
11
12 San Francisco, California
Monday, December 9, 2019
13
TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND

14 RECORDING 10:02 —- 10:15 = 13 MINUTES

 

15] APPEARANCES:

16| For Plaintiffs:
Murphy, Pearson, Bradley,

17 Feeney
88 Kearny Street, 10th floor
18 San Francisco, California
94108
19 BY: JOSEPH S. LEVERONI, ESQ.
20 McNabb, Bragorgos, Burgess
& Sorin
21 81 Monroe Avenue, 6th Floor
Memphis, Tennessee 38103
22 BY: NICHOLAS E. BRAGORGOS, ESQ.
For Defendants:
23 Burton Employment Law
1939 Harrison Street
24 Suite 400
Oakland, California 94612
25 BY: JOCELYN BURTON, ESQ.

 

 

 

EXHIBIT

b

 

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 2of16 PagelD 661

 

1} Transcribed by: Echo Reporting, Inc.
Contracted Court Reporter/

2 Transcriber
echoreporting@yahoo.com

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Echo Reporting, Inc.

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 30f16 PagelD 662

 

 

3
1} Monday, December 9, 2019 10:02 a.m.
2 P-R-O-C-E-E-D-I-N-G-S
3 --900--
4 THE CLERK: Calling civil case 19-MC-80226,

S|Mechanical Contractors Association of Memphis, Inc., et al.,
6} versus Mason Tillman Associates, Limited.
7 Counsel, please state your appearances, beginning with

8l those in the courtroom.

9 MR. LEVERONI: Good morning. Joe Leveroni,
10|Murphy, Pearson, Bradley and Feeney, local counsel for

11) Petitioner.

12 THE COURT: Good morning.

13 MS. BURTON: Jocelyn Burton here for Mason
14) Tillman.

15 THE COURT: Good morning.

16 And on the telephone?

17 MR. BRAGORGOS (Telephonic): Nick Bragorgos,

18]McNabb, Bragorgos, Burgess and Sorin on behalf of Shelby

19] County.
20 THE COURT: Okay. Good morning.
21 MR. BRAGORGOS: Mechanical Contractors

22| (indiscernible) Shelby County. Excuse me.
23 THE COURT: Thank you.
24 So Ms. Burton, let me just ask you a question up front,

25/and that is, does MTA agree to transfer to the Western

 

 

 

Echo Reporting, Inc.

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 4of16 PagelD 663

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

District of Tennessee ~~ because there was response in your
opposition brief about their motion to transfer under Rule
45?

MS. BURTON: We -- we don’t -- we don’t agree with
that.

THE COURT: Okay, all right. Why didn’t you

address that in your brief? I’m kind of puzzled that it

wasn’t -- you didn’t mention anything about it.
MS. BURTON: Well we were busy trying to get --
deal with the documents at the --

THE COURT: Okay.

MS. BURTON: Yeah.

THE COURT: Mr. Bragorgos, let me ask a question.
You've asked for attorney’s fees and costs, but you haven’t
given me the amount that you’ve already incurred. Is there
a reason why you didn’t include that in your opening papers?

MR. BRAGORGOS: That’s an oversight on my part,
Judge. That’s all.

THE COURT: Okay. The problem is that I’m not
going to grant a motion for attorney’s fees and costs
without actually seeing the amount and giving the other side
an opportunity to respond. I will tell you that no matter
what the decision is, I’m going to make MTA pay for those
attorney’s fees and costs that were incurred, because you

had to show up in person, there was no response and you had

 

Echo Reporting, Inc.

 

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page5of16 PagelD 664

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

to have travel costs and show up for the deposition and pay
the court reporter and things like that.

But I’m going to have to have you submit something
specifically so that MTA has due process and the ability to
look at the numbers and say whether or not they think that
they’re going to actually -- whether they think that they
are reasonable for the situation.

So just to let me know, that’s the process I’m going to

have for the attorney’s fees and costs, associated with

coming here in person to try to take the -- enforce the
subpoena.

MR. LEVERONI: That’s understood. One point of
clarification. We included in an affidavit submitted with

the reply --

THE COURT: Okay.

MR. LEVERONI: -- the -- this is MCA’s reply --

THE COURT: Okay.

MR. LEVERONI: -= in support of the motion to
compel. It is my declaration.

THE COURT: Yes, okay.

MR. LEVERONIT: And at the end it includes the
figures for both Mr. Bragorgos and myself.

THE COURT: Okay, okay. I see this. So what --
let me make sure I have this correctly. So again, bringing

up something in reply doesn’t give the other side a chance

 

Echo Reporting, Inc.

 

 

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 6éof16 PagelD 665

 

6
l]}to respond to it, so that’s why I’m going to give them a
2{chance to respond.
3 MR. LEVERONI: Understood.
4 THE COURT: But let me look at those numbers for a
S{|minute. Paragraph five, “Tennessee Counsel, 16 hours,
6}travel to San Francisco costs.” So that’s the number there
7| for paragraph five; right?
8 MR. LEVERONI: Yes.
9 THE COURT: And paragraph six, Mr. Leveroni, this
10/is your costs and fees?
11 MR. LEVERONI: Yes.
12 THE COURT: That’s the part I’m not sure I’m going
13) to enforce, but the part for Mr. Bragorgos, I will.
14 MR. LEVERONI: Understood.
15 THE COURT: But Ms. Burton, I will give you an
16] opportunity to respond to it.
17 MS. BURTON: Okay.
18 THE COURT: Because it’s clear that he came here
19| because there was no response from MTA thinking that he
20| should be able to take a deposition and get the documents
2l1]and no one told him otherwise. Okay.
22 So how much time, Ms. Burton, do you want to respond to
23] that?
24 MS. BURTON: Could I have at least a week?
25 THE COURT: Yeah, sure. I’11 give you until

 

 

 

Echo Reporting, Inc.

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 7of16 PagelD 666

10
Il
12
13
14
15
16
17
18
19
20
21
22

23

25

 

 

December 16th.
MS. BURTON: Okay.

THE COURT: So Ms. Burton, does MTA concede that

service was valid?

MS. BURTON: Well it’s unclear whether service was
valid. I know that -- I mean there is an issue -- there --
they left it on the desk with the law clerk, with an intern.

She was not authorized to accept service, but I don’t know
if she notified them whether she was authorized to accept
service.

THE COURT: So let me put the question in a
different way. You don’t have any specific facts in
evidence before me to contest the validity of service; is
that correct?

MS. BURTON: Well the only thing we did explain is
that it was left with the law clerk and that’s what we --
that’s all I know.

THE COURT: Okay. All right. So my take on that
is that that’s not sufficient ~~ those aren’t sufficient
facts to contest service. There’s no law showing to me that
that’s incorrect service. I have no reason to believe it’s
invalid. So I’m -- based on what I have before me, I find
that the service was valid.

MS. BURTON: Okay.

THE COURT: Okay. So Mr. Bragorgos, let me ask

 

Echo Reporting, Inc.

 

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 80f16 PagelD 667

 

lj you a question about the underlying litigation. Is there a
Z| protective order in place in that Tennessee litigation?

3 MR. BRAGORGOS: No, Judge, there is not. We are
4l certainly willing to enter into one to make that very clear,
S|but at this time there is not.

6 THE COURT: Okay. So I would direct the parties
71to look at the model stipulated protective order of the

8] Northern District of California. Because in that situation,
9}we have a model order. We have two versions. One is just
10} confidentiality, one is attorney’s eyes only when there are
ll] competitors involved. I don’t think there are competitors
12] involved in this case, but I don’t know enough about the

13} underlying case to know whether there are competitors or

14} not.

15 But I would tell you that my default position is to

16] allow some kind of protective order. Even if I have a

17| protective order here, the (indiscernible) information is

18] disclosed to the moving party. It would be under the terms
19/of that model protective order, unless I hear that there’s a
20] competitor involved.

21 So someone tell me, Ms. Burton, do you think there’s a

221 competitor involved?

23 MS. BURTON: Well yes, there will be -- probably
24] -- competitors involved, because they will -- this is a very
25|-- this is an industry in which there are very few active

 

 

 

Echo Reporting, Inc.

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page9of16 PagelD 668

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

players. Ms. Ramsey informed me that there are
approximately 10 organizations --

THE COURT: She said nine in her declaration.

MS. BURTON: Nine, nine. That do these studies.

THE COURT: right.

MS. BURTON: And generally what will happen is the
escorts will be one of those other nine competitors.

And I think -- what we didn’t put in the brief, because
we hadn’t done it yet. We produced almost 6000 pages of
decuments to them. The only --

THE COURT: When was the production made?

MS. BURTON: About a week after the -- we filed
our brief.

THE COURT: I see.

MS. BURTON: On about November 14th.

THE COURT: Okay.

MS. BURTON: So there are only two remaining
classes of documents which we have concerns about, and one
are the documents pertaining to the identity of some people
who may have provided information regarding the anecdotal
survey evidence. And two, is information that is
proprietary. And those include things like internal manuals
regarding how to do the interviews, templates for drafting
documents. Those types of things.

THE COURT: Okay. Let me ask Mr. Bragorgos. Mr.

 

Echo Reporting, Inc.

 

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 10 0f16 PagelD 669

 

10

1] Bragorgos, are there any competitors involved in this case?
2 MR. BRAGORGOS: No. Absolutely not.

3 THE COURT: Are your expert witnesses drawn from
4) competitors of MTA?

5 MR. BRAGORGOS: No. My expert witness is a man
6]named George Lanoud, L-A-N-O-U-D.

7 THE COURT: Okay. Can you spell that again?

8 MR. BRAGORGOS: L-A-N-O-U-D. He’s a professor at
9|the University of Maryland and he has appeared at

10| depositions. Our expert deadline has not come yet, but we
ll/have no intention of retaining, under the company, that may
12) be considered a competitor. There are no competitors

13) involved in this case. It’s a two-party case. It’s my

14) client, Mechanical Contractor and it’s versus Shelby County.
15}And no, I don’t see any scenario where a competitor will

16] ever be involved in this case.

17 THE COURT: Okay. So let me tell me what I’m --
18} what I’m planning to do. I think that MTA actually

19| technically waived its objections under Rule 45, because it
20| didn’t file them in a timely manner. But I am considering
21]/this issue of confidential materials and it sounds like, Mr.
22| Bragorgos, that you are willing to have some kind of

23] confidentiality order and I would say that the order that
24) the order that I will put into place, for the production of

25|MTA documents, it’s just the standard civil protective order

 

 

Echo Reporting, Inc.

 

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 11o0f16 PagelD 670

 

1i

lj) that’s on the website for the Northern District of
2|California. I don’t know if you’re familiar with it, or if
3] you’ve seen it, but this is pretty much what we do. And I

4} wouldn’t have an attorney’s eyes only designation.

3 There are two kinds of protective orders. One is just
6a standard civil one, and one is for competitor information
7/with an attorney’s eyes only designation. In this case it

8} sounds like just a standard order is the right one.

9 What I’1ll also say to you though, Ms. Burton, is to the
10lextent that MTA doesn’t like that, or wants to contest that,
ll] once you get into -- once the material is produced to the

12] other side, if you want to ask the court in Tennessee to

13] provide additional protections, for example, let’s say that
14/Mr. Bragorgos does go out and find someone who is a straight
15} up competitor as an expert witness later on, then you’re

16] certainly within your rights to go to Tennessee and ask them
17/ to give them -- give you additional protection over your
18|}materials. But there will be production and it will be

19] under some kind of protective order.

20 So I’m going to give you the option of taking a look at
21] that order, and then letting me know also by January -- by
22| December 16th whether or not you agree to it, or whether you
23}have any changes that you want to make. It’s a one size

24| fits all. It works pretty well for most cases, but every

25}once in awhile I'll get a case where people say we need to

 

 

Echo Reporting, Inc.

 

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 120f16 PagelD 671

 

12

1] make some modifications.

2 So if you meet and confer and you disagree and you want
3} to give me competing proposals, that’s fine, as long as you
Ai give them to me in redlined version. In other words,

5] relined against the standard model protective order. And
6]/then also give me word versions of your competing proposals.
7/But the homework that you have is that you’re going have to
8|meet and confer -- take a look at it, meet and confer and

9) see whether you both agree to the model protective order, or
10} if you have any changes that you want to make. Sometimes

ll] people want to make changes and they agree on the changes

12) and they just give me one order and I’1l look at it and if I
13] think it makes sense I'll sign it. But you might have

14] option three, which is each side will have competing

15; proposals with different changes. But the most important

16] thing is for me to be able to see a redline copy and to have
17!) it in word, so that whatever I choose I can just adopt

18] pretty quickly.

19 MS. BURTON: Well the only concern I have is, I

20] would like the Court to consider the red -- the attorney’s
2lleyes only, with regard to at least the third party

22| individuals.

23 THE COURT: I would not do that in this case.

24] There’s no reason for that. We deal with this kind of stuff

25/all of the time in our court, and I will tell you that the

 

 

Echo Reporting, Inc.

 

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 13 0f16 PagelD 672

 

13

1] court system really disfavors keeping information

2| confidential. And attorney’s eyes only makes no sense,

3; unless there’s a competitor issue or peoples lives are at
4irisk. So I don’t see that in this situation. I understand
S} that you’re concerned about people giving anecdotal

6] information, but I’m talking about people under the threat
7lof being killed if they were to disclose information or keep
8] information confidential and that kind of situation.

9 I’ve had cases where people have filed suit as a Jane
10] Doe or John Doe and said, “If I reveal my identity, I or my
ll] family will be killed.” In that case, attorney’s eyes only

12] for something like that.

13 But that’s the plan for December 16th. Okay?
14 MR. LEVERONI: Understood.
15 THE COURT: So it’s going to mean that you guys

16|/have to meet and confer and talk about the protective order.

17 MS. BURTON: Okay.
18 MR. LEVERONI: Understood, your Honor.
19 THE COURT: All right. But otherwise, I am going

20| to require Mason Tillman Associates to disclose the
2l1/information that’s in the subpoena. And Mr. Bragorgos, are
22| you planning to take a deposition again, or you just want
23) the documents?

24 MR. BRAGORGOS: Well Judge, we would like to take

25|Ms. Ramsey’s deposition for a limited purpose. We can

 

 

Echo Reporting, Inc.

 

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 140f16 PagelD 673

 

14
1] discuss that, you know, with Mrs. Burton and we’1ll do that
2)out there, of course, but no, we want the documents,
3] clearly.
4 THE COURT: Right.
5 MR. BRAGORGOS: They’re very important to our
6| case.
7 THE COURT: Well under the -- under willful reply,
8] you really -- you can show up and get the document in

9) person, but if you’re going to get them in advance and then
10| take the deposition, you can work that out as well. And if
ll] there’s a fight about that, let me know.

12 MS. BURTON: Okay.

13 THE COURT: Because I’ll impeach a Rule 45. I
14|/mean that’s my default position is Rule 45.

15 MS. BRAGORGOS: (Indiscernible) Rule 45.

16 THE COURT: Okay. Is there anything else we

17} should talk about this about this motion? Have I forgotten
18] anything or left anything out?

19 MS. BRAGORGOS: Judge, thank you for letting me
20| appear by telephone. I truly appreciate the courtesy.

21/ Thank you, your Honor.

22 THE COURT: Okay.

23 MS. BRAGORGOS: I’m finished.

24 THE COURT: Ms. Burton, do you have anything?
25 MS. BURTON: That’s it, thank you.

 

 

Echo Reporting, Inc.

 

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 15o0f16 PagelD 674

 

15

1 THE COURT: Okay. So I’ll wait until December
2|16th to hear from folks, then I’11l tell you what my thinking
3} is and then I’1ll issue a written order as soon as I get the
4} protective order from you folks. Okay?

5 MR. LEVERONI: ‘Thank you.

6 MS. BURTON: Thank you.

7 MR. BRAGORGOS: Thanks, Judge.

8 (Proceedings adjourned at 10:15 a.m.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Echo Reporting, Inc.

 

 
Case 2:19-cv-02047-SHL-tmp Document 91-6 Filed 02/17/20 Page 16 0f16 PagelD 675

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

16

CERTIFICATE OF TRANSCRIBER

I certify that the foregoing is a true and correct
transcript, to the best of my ability, of the above pages of
the official electronic sound recording provided to me by
the U.S. District Court, Northern District of California, of
the proceedings taken on the date and time previously stated
in the above matter.

I further certify that I am neither counsel for,
related to, nor employed by any of the parties to the action
in which this hearing was taken; and, further, that I am not
financially nor otherwise interested in the outcome of the

action.

ER

Echo Reporting, Inc., Transcriber

Thursday, December 19, 2019

 

Echo Reporting, Inc.

 

 
